Name: 2014/123/EU: Decision of the European Central Bank of 4Ã February 2014 identifying the credit institutions that are subject to the comprehensive assessment (ECB/2014/3)
 Type: Decision
 Subject Matter: monetary relations;  financial institutions and credit;  economic analysis;  management;  information technology and data processing
 Date Published: 2014-03-08

 8.3.2014 EN Official Journal of the European Union L 69/107 DECISION OF THE EUROPEAN CENTRAL BANK of 4 February 2014 identifying the credit institutions that are subject to the comprehensive assessment (ECB/2014/3) (2014/123/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 127(6) thereof, Having regard to Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (1), and in particular Article 4(3) and Article 33(3) and (4) thereof, Having regard to the proposal from the Supervisory Board, Whereas: (1) From 3 November 2013, in view of the assumption of its supervisory tasks, the European Central Bank (ECB) may require the national competent authorities and the persons referred to in Article 10(1) of Regulation (EU) No 1024/2013 to provide all relevant information for the ECB to carry out a comprehensive assessment, including a balance-sheet assessment, of the credit institutions of the participating Member States. The ECB is required to carry out such an assessment at least in relation to the credit institutions not covered by Article 6(4) of Regulation (EU) No 1024/2013. (2) On 23 October 2013, the ECB published the names of institutions included in the comprehensive assessment as well as an initial overview of the key features of the comprehensive assessment. (3) Based on the criteria referred to in Article 6(4) of Regulation (EU) No 1024/2013, the ECB has identified credit institutions in respect of which it intends to carry out a comprehensive assessment, including a balance-sheet assessment, in accordance with Article 33(4) of Regulation (EU) No 1024/2013. In applying the above criteria, the ECB has taken into account possible changes that may occur at any time owing to the dynamics of the activities of credit institutions and the resulting consequences for the total value of their assets. As a result, it has included credit institutions that currently do not meet the criteria for significance but may do so in the near future and should be subject therefore to the comprehensive assessment. The ECB will therefore undertake a comprehensive assessment with respect to credit institutions, financial holding companies or mixed financial holding companies the total value of whose assets exceeds EUR 27 billion. Notwithstanding the above criteria, the ECB will also undertake the comprehensive assessment with respect to the three most significant institutions in each of the euro area Member States. The identification of credit institutions on which the ECB intends to carry out comprehensive assessments is without prejudice to the final assessment of the criteria that is based on the specific methodology included in the framework referred to in Article 6 of Regulation (EU) No 1024/2013. (4) The credit institutions and the national competent authorities are required to supply all relevant information for the ECB to carry out the comprehensive assessment in accordance with Article 33(4) of Regulation (EU) No 1024/2013. (5) The ECB may require the national competent authorities and the persons referred to in Article 10(1) of Regulation (EU) No 1024/2013 to provide all relevant information for the ECB to carry out such a comprehensive assessment. (6) Members of the Supervisory Board, staff of the ECB and staff seconded by participating Member States are subject to professional secrecy requirements set out in Article 37 of the Statute of the European System of Central Banks and of the European Central Bank and relevant Union law. In particular, the ECB and national competent authorities are subject to the provisions regarding the exchange of information and professional secrecy set out in Directive 2013/36/EU of the European Parliament and of the Council (2), HAS ADOPTED THIS DECISION: Article 1 Entities subject to the comprehensive assessment 1. The entities listed in the Annex shall be subject to the comprehensive assessment to be carried out by the ECB by 3 November 2014. 2. In accordance with Article 33(4) of Regulation (EU) No 1024/2013, the national competent authority responsible for the supervision of a credit institution listed in the Annex shall submit all information of relevance to the comprehensive assessment that the ECB requests in relation to that credit institution. The national competent authority shall verify the information as it deems appropriate for the exercise, including, when necessary, on-site inspections and, if appropriate, with the involvement of third parties. 3. The national competent authority responsible for supervision of subsidiaries in a group that is subject to consolidated supervision within the Single Supervisory Mechanism shall be in charge of this verification for the subsidiaries authorised in its Member State. Article 2 Investigatory powers In accordance with Article 33(3) and (4) of Regulation (EU) No 1024/2013, the ECB may exercise its investigatory powers in respect of the credit institutions identified in the Annex. Article 3 Entry into force This Decision shall enter into force on 6 February 2014. Done at Frankfurt am Main, 4 February 2014. The President of the ECB Mario DRAGHI (1) OJ L 287, 29.10.2013, p. 63. (2) Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338). ANNEX INSTITUTIONS INCLUDED IN THE COMPREHENSIVE ASSESSMENT Belgium AXA Bank Europe SA Belfius Banque SA Dexia NV (1) Investar (Holding of Argenta Bank- en Verzekeringsgroep) KBC Group NV The Bank of New York Mellon SA Germany Aareal Bank AG Bayerische Landesbank Commerzbank AG DekaBank Deutsche Girozentrale Deutsche Apotheker- und Ã rztebank eG Deutsche Bank AG DZ Bank AG Deutsche Zentral-Genossenschaftsbank HASPA Finanzholding HSH Nordbank AG Hypo Real Estate Holding AG IKB Deutsche Industriebank AG KfW IPEX-Bank GmbH Landesbank Baden-WÃ ¼rttemberg Landesbank Berlin Holding AG Landesbank Hessen-ThÃ ¼ringen Girozentrale Landeskreditbank Baden-WÃ ¼rttemberg-FÃ ¶rderbank Landwirtschaftliche Rentenbank MÃ ¼nchener Hypothekenbank eG Norddeutsche Landesbank-Girozentrale NRW.Bank SEB AG Volkswagen Financial Services AG WGZ Bank AG Westdeutsche Genossenschafts-Zentralbank WÃ ¼stenrot & WÃ ¼rttembergische AG with regard to WÃ ¼stenrot Bank AG Pfandbriefbank and WÃ ¼stenrot Bausparkasse AG Estonia AS DNB Bank AS SEB Pank Swedbank AS Ireland Allied Irish Banks plc Merrill Lynch International Bank Limited Permanent tsb plc The Governor and Company of the Bank of Ireland Ulster Bank Ireland Limited Greece Alpha Bank, S.A. Eurobank Ergasias, S.A. National Bank of Greece, S.A. Piraeus Bank, S.A. Spain Banco Bilbao Vizcaya Argentaria, S.A. Banco de Sabadell, S.A. Banco Financiero y de Ahorros, S.A. Banco Mare Nostrum, S.A. Banco Popular EspaÃ ±ol, S.A. Banco Santander, S.A. Bankinter, S.A. Caja de Ahorros y M.P. de Zaragoza, AragÃ ³n y Rioja Caja de Ahorros y Pensiones de Barcelona Caja EspaÃ ±a de Inversiones, Salamanca y Soria, CAMP Cajas Rurales Unidas, Sociedad Cooperativa de CrÃ ©dito Catalunya Banc, S.A. Kutxabank, S.A. Liberbank, S.A. MPCA Ronda, CÃ ¡diz, AlmerÃ ­a, MÃ ¡laga, Antequera y JaÃ ©n NCG Banco, S.A. France Banque Centrale de Compensation (LCH Clearnet) Banque PSA Finance BNP Paribas C.R.H.  Caisse de Refinancement de lHabitat Groupe BPCE Groupe CrÃ ©dit Agricole Groupe CrÃ ©dit Mutuel HSBC France La Banque Postale BPI France (Banque Publique dInvestissement) RCI Banque SociÃ ©tÃ © de Financement Local SociÃ ©tÃ © GÃ ©nÃ ©rale Italy Banca Carige S.P.A.  Cassa di Risparmio di Genova e Imperia Banca Monte dei Paschi di Siena S.p.A. Banca Piccolo Credito Valtellinese, SocietÃ Cooperativa Banca Popolare DellEmilia Romagna  SocietÃ Cooperativa Banca Popolare Di Milano  SocietÃ Cooperativa A ResponsabilitÃ Limitata Banca Popolare di Sondrio, SocietÃ Cooperativa per Azioni Banca Popolare di Vicenza  SocietÃ Cooperativa per Azioni Banco Popolare  SocietÃ Cooperativa Credito Emiliano S.p.A. Iccrea Holding S.p.A Intesa Sanpaolo S.p.A. Mediobanca  Banca di Credito Finanziario S.p.A. UniCredit S.p.A. Unione Di Banche Italiane SocietÃ Cooperativa Per Azioni Veneto Banca S.C.P.A. Cyprus Bank of Cyprus Public Company Ltd Cooperative Central Bank Ltd Hellenic Bank Public Company Ltd Russian Commercial Bank (Cyprus) Ltd Latvia ABLV Bank, AS AS SEB banka Swedbank Luxembourg Banque et Caisse dEpargne de lEtat, Luxembourg Clearstream Banking S.A. Precision Capital S.A. (Holding of Banque Internationale Ã Luxembourg and KBL European Private Bankers S.A.) RBC Investor Services Bank S.A. State Street Bank Luxembourg S.A. UBS (Luxembourg) S.A. Malta Bank of Valletta plc HSBC Bank Malta plc Netherlands ABN AMRO Bank N.V. Bank Nederlandse Gemeenten N.V. CoÃ ¶peratieve Centrale Raiffeisen-Boerenleenbank B.A. ING Bank N.V. Nederlandse Waterschapsbank N.V. The Royal Bank of Scotland N.V. SNS Bank N.V. Austria BAWAG P.S.K. Bank fÃ ¼r Arbeit und Wirtschaft und Ã sterreichische Postsparkasse AG Erste Group Bank AG Raiffeisenlandesbank OberÃ ¶sterreich AG Raiffeisenlandesbank NiederÃ ¶sterreich-Wien AG Raiffeisen Zentralbank Ã sterreich AG Ã sterreichische Volksbanken-AG together with credit institutions affiliated in accordance with Article 10 of Regulation (EU) No 575/2013 of the European Parliament and of the Council (2) Portugal Banco BPI, SA Banco Comercial PortuguÃ ªs, SA Caixa Geral de DepÃ ³sitos, SA EspÃ ­rito Santo Financial Group, SA Slovenia Nova Kreditna Banka Maribor d.d. Nova Ljubljanska banka d. d., Ljubljana SID  Slovenska izvozna in razvojna banka, d.d., Ljubljana Finland Danske Bank Oyj Nordea Bank Finland Abp OP-Pohjola Group Cases in which one or more of the three most significant credit institutions in a participating Member State are subsidiaries of banking groups already included in the list above: Malta Deutsche Bank (Malta) Ltd Slovakia SlovenskÃ ¡ sporiteÃ ¾Ã a, a.s. VÃ ¡eobecnÃ ¡ Ã ºverovÃ ¡ banka, a.s. Tatra banka, a.s. (1) The assessment methodology for this group will take due account of its specific situation and in particular the fact that an extensive assessment of its financial position and risk profile was already carried out within the framework of the plan initiated in October 2011 and approved by the European Commission on 28 December 2012. (2) Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1).